DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 12/4/19. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings received on 12/4/19 are acceptable.                                            Allowable Subject Matter
3. 	Claims 1 – 11 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:  	Regarding claims 1 – 11, Caicedo et al. (2012/0209538, hereinafter Caicedo) in view of Hirano et al. (WO2017077668, hereinafter Hirano – See IDS filed 2/10/20) represent the best prior art of record. 	However, Caicedo in view of Hirano fails to encompass all of the limitations of independent claim 1. 	Regarding claim 1, Caicedo discloses a determination of the remaining life of a structural system based on acoustic emission signals comprising using acoustic emission data to predict the state of a structural element using captured acoustic emission data and calculating the probability of future failure of the structural element using the predicted future stress intensity.
 	Caicedo fails to teach a crack prediction unit configured to predict a crack to be generated in the structure by calculating a differential equation including a term proportional to a time derivative of a crack variable set to each position of the structure model and expressing presence or absence of a crack, and a term proportional to amplitude load energy set to each position of the structure model and expressing energy applied during a repeated load using the crack variable. 	Hirano discloses an information processing device which is capable of rapidly forecasting cracks which occur in a structure as a consequence of ductile fracturing comprising a model acquisition unit and a crack forecasting unit, the model acquisition unit acquires a structure model which corresponds to a prescribed structure and the crack forecasting unit forecasts cracks which occur in the structure by calculating a differential equation which includes a term which is set for each position of the structure model and which is proportional to a time derivative of a crack variable which represents whether cracks are present, and a term which is set for each position of the structure model and which is proportional to plastic dissipation energy which uses the crack variable to represent energy which is dissipated in plastic deformation.	However, Caicedo, Hirano or combinations thereof, fails to teach a crack prediction unit configured to predict a crack to be generated in the structure by calculating a differential equation including a term proportional to a time derivative of a crack variable set to each position of the structure model and expressing presence or absence of a crack, and a term proportional to amplitude load energy set to each position of the structure model and expressing energy applied during a repeated load using the crack variable. 	Regarding claim 10, Caicedo discloses a determination of the remaining life of a structural system based on acoustic emission signals comprising using acoustic emission data to predict the state of a structural element using captured acoustic emission data and calculating the probability of future failure of the structural element using the predicted future stress intensity.
 	Caicedo fails to teach predicting a crack to be generated in the structure by calculating a differential equation including a term proportional to a time derivative of a crack variable set to each position of the structure model and expressing presence or absence of a crack, and a term proportional to amplitude load energy set to each position of the structure model and expressing energy applied during a repeated load using the crack variable. 	Hirano discloses an information processing device which is capable of rapidly forecasting cracks which occur in a structure as a consequence of ductile fracturing comprising a model acquisition unit and a crack forecasting unit, the model acquisition unit acquires a structure model which corresponds to a prescribed structure and the crack forecasting unit forecasts cracks which occur in the structure by calculating a differential equation which includes a term which is set for each position of the structure model and which is proportional to a time derivative of a crack variable which represents whether cracks are present, and a term which is set for each position of the structure model and which is proportional to plastic dissipation energy which uses the crack variable to represent energy which is dissipated in plastic deformation.	However, Caicedo, Hirano or combinations thereof, fails to teach predicting a crack to be generated in the structure by calculating a differential equation including a term proportional to a time derivative of a crack variable set to each position of the structure model and expressing presence or absence of a crack, and a term proportional to amplitude load energy set to each position of the structure model and expressing energy applied during a repeated load using the crack variable. 	Regarding claim 11, Caicedo discloses a determination of the remaining life of a structural system based on acoustic emission signals comprising using acoustic emission data to predict the state of a structural element using captured acoustic emission data and calculating the probability of future failure of the structural element using the predicted future stress intensity.
 	Caicedo fails to teach predicting a crack to be generated in the structure by calculating a differential equation including a term proportional to a time derivative of a crack variable set to each position of the structure model and expressing presence or absence of a crack, and a term proportional to amplitude load energy set to each position of the structure model and expressing energy applied during a repeated load using the crack variable. 	Hirano discloses an information processing device which is capable of rapidly forecasting cracks which occur in a structure as a consequence of ductile fracturing comprising a model acquisition unit and a crack forecasting unit, the model acquisition unit acquires a structure model which corresponds to a prescribed structure and the crack forecasting unit forecasts cracks which occur in the structure by calculating a differential equation which includes a term which is set for each position of the structure model and which is proportional to a time derivative of a crack variable which represents whether cracks are present, and a term which is set for each position of the structure model and which is proportional to plastic dissipation energy which uses the crack variable to represent energy which is dissipated in plastic deformation.	However, Caicedo, Hirano or combinations thereof, fails to teach predicting a crack to be generated in the structure by calculating a differential equation including a term proportional to a time derivative of a crack variable set to each position of the structure model and expressing presence or absence of a crack, and a term proportional to amplitude load energy set to each position of the structure model and expressing energy applied during a repeated load using the crack variable. 	Hence, the best prior art of record fails to teach predicting a crack to be generated in the structure by calculating a differential equation including a term proportional to a time derivative of a crack variable set to each position of the structure model and expressing presence or absence of a crack, and a term proportional to amplitude load energy set to each position of the structure model and expressing energy applied during a repeated load using the crack variable, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Sakai et al. (8,190,378) disclose a crack growth evaluation apparatus, crack growth evaluation method, and recording medium recording crack growth evaluation program. 	Toyosada (7,480,573) discloses a fatigue crack growth curve estimation method, estimation program, and estimation device. 	Sistaninia et al. (2017/0292401) disclose a method for determination of fatigue lifetime consumption of an engine component. 	Bechhoefer (20150330950) discloses a structural fatigue crack monitoring system and method. 	Khonsari (20120084019) discloses fracture fatigue entropy determination. 	Bechhoefer (20110257901) discloses quantification of condition indicators in the presence of synchronous noise. 	Darehbidi et al. (20090048788) disclose rapid determination of fatigue failure based on temperature evolution. 	Schlicker et al. (20060097718) disclose local feature characterization using quasistatic electromagnetic sensors. 	Hirose et al. (KR20150087349) disclose a deformation analysis device, deformation analysis method, and program.6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/5/22